DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
 
Status of Claims
	Claims 20, 23-26, 29, and 31-39 are pending and under examination on the merits.
Note that it has been consistently indicated that claim 30 is missing, and applicant has not corrected the deficiency. Note that all claims must be presented in ascending numerical order, See 37 CFR 1.121(c)(1). Applicant is required to comply with 37 CFR 1.121(c)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 29 and 31-39 recite “A method for diagnosing and enhancing susceptibility of gastric cancer cells or lung cancer cells in a patient to a mesenchymal-epithelial transition factor (MET) inhibitor”. The claims fail to particularly point out and distinctly claim which disease/patient population is diagnosed by the “method for diagnosing”, and the claims also fail to distinctly claim the required method steps pertaining to the “method for diagnosing”. Note that detection/identification of the presence of IGSF1 or HGF-independent MET activation is not distinctly claimed to lead to a diagnosis of a particular disease or a particular patient population being treated in the claimed method. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23-26, 29, and 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to This includes a new matter rejection.
The instant claims are drawn to a method of enhancing susceptibility of gastric cancer cells or lung cancer cells to a MET inhibitor by co-administering an IGSF1 inhibitor and a MET inhibitor. 
The instant specification at best describes that an improved anti-cancer effect is achieved by a combination of IGSF1 shRNA/siRNA and MET shRNA/siRNA or PHA665752 in HCC827, HCC1944, SNU638, and MKN45 cells co-expressing IGSF1 and pMET compared to each agent alone, which may suggest that IGSF1 shRNA/siRNA helps to enhance the anti-cancer activity of MET shRNA/siRNA or PHA665752. See Figures 3B, 4A, 4B, 5A, and 5B. The combination of the IGSF1-specific shRNA/siRNA and MET-specific inhibitors tested in the instant application are not representative of the genus of inhibitors including the specifically recited miR-34a and miR-34c because the specific combinations used to generate the results in Figures 3B, 4A, 4B, 5A, and 5B are target (IGSF1 and MET)-specific inhibitors, whereas miR-34a and miR-34c are known to regulate thousands of targets, which happen to include IGSF1 and MET. Note that miR-34a alone was predicted to target about 4,000 genes including IGSF1 and MET as evidenced by Table 3 of Bader et al. (US 2009/0227533 A1, of record). Hence, miR-34a and miR-34c were known to globally and simultaneously inhibit thousands of targets. As such, miR-34a and miR-34c claimed in the instant case are non-specific inhibitors of IGSF1 and MET, and there is no objective evidence in the instant specification or in the prior art that miR-34a or miR-34c specifically and exclusively inhibits IGSF1 or MET, thereby enhancing susceptibility of gastric cancer cells or lung cancer cells to a MET inhibitor. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 


Response to Declaration
The following are the examiner’s comments regarding the declaration under 37 CFR 1.132 filed on October 22, 2020.
In paragraph 9, the declarant explains that IGSF1 was identified as a binding protein at about 148 kDa in a mass spectrometry analysis after retrieving complexes bound to phosphorylated MET, which was detected in AGS cells not treated with HGF. The declarant states that “the data indicates HGF-independent activation of MET in AGS cells were likely occurring.” The declarant further states, “I believe that the binding partner to phosphorylated MET in HGF-independent activation of AGS cells was likely IGSF1.” In response, it is noted that a mere likelihood is not and cannot qualify as objective, scientific evidence that unequivocally supports/establishes the claimed limitation that gastric cancer cells or lung cancer cells expressing human IGSF1 should be identified as having HGF-independent MET activation, because a likelihood that an event may have occurred equally mirrors a likelihood that an event may not have occurred.  That is, a likelihood is a mere chance probability, which thus is insufficient to unequivocally amount to a scientific fact. In addition, declarant’s statements in paragraph 9 cannot and do not objectively rebut the prior art knowledge that AGS cells activate MET in an HGF-dependent manner as taught by Shin et al. (Investigational New Drugs, 2013, of record) and Haber et al. (US 2006/0246492 A1, of record). Coincidentally, there is no experimental example in the instant application that actually used AGS cells for the instantly claimed co-administration or combination method. Hence, declarant’s statements regarding the AGS cells are not found reliable or corroborated by objective evidence, nor are they found relevant to the claimed combination method. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANA H SHIN/Primary Examiner, Art Unit 1635